Citation Nr: 1609098	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-40 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from March 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision (denying service connection for residuals of TBI) and a July 2010 rating decision (denying an increased rating for hearing loss) of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2015, a Travel Board hearing at the RO was held before the undersigned.  A transcript of that hearing is associated with the claims file.  The Board has considered additional written statements from the Veteran, and additional VA and private treatment records which were added to the record on appeal during and after the hearing.  The Board notes that during the video conference hearing, the Veteran waived initial RO consideration of new evidence added into the file, specifically including lay statements, VA examination and treatment records, and private medical evidence.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Rating for Hearing Loss

During the October 2015 Board hearing, the Veteran asserted that his bilateral hearing loss had recently been tested and determined to be more severe than had been reflected by the prior VA examination testing for compensation and pension purposes.  Following the Board hearing, the Veteran submitted copies of VA treatment records including the July 2015 audiological evaluation.  The July 2015 report includes the comment that the Veteran's hearing thresholds and word recognition testing were "significantly worse than the December 2014 audiogram" in one of his ears.  A copy of the July 2015 audiogram is included, but the Board's review of the submitted copies did not identify the specific data from the word recognition testing.  During the processing of this remand, the AOJ shall have the opportunity to associate the complete up-to-date set of pertinent VA treatment records with the claims-file.

VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran shall be afforded an opportunity for a new VA examination during the processing of this remand.

Additionally, the Board observes that some of the Veteran's pertinent VA audiometric testing results are stored electronically in systems that are not available to the Board for review and have not otherwise been associated with the claims-file.  For instance, a December 2014 VA audiology note clearly indicates that audiometry was performed at that time and provides instructions to viewing the audiogram in an electronic system to which the Board does not have access.  The Veteran's audiograms and all data from audiological testing during the period on appeal must be available for the Board to review to complete final appellate review in this case.  As VA medical records are constructively of record and may be pertinent, they must be sought.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service Connection for TBI

The Veteran contends that he suffers from residuals of a TBI as a result of an incident during his active duty military service.  The in-service injury described by the Veteran does not appear to be clearly documented in the Veteran's service treatment records (STRs), although the Veteran is documented to have fallen on ice in November 1966 (injuring his left wrist).  Notably, however, the Veteran's STRs repeatedly indicate that the Veteran suffered a head injury prior to his period of active duty military service (in numerous reports, including but not limited to October 1966, July 1967, and December 1967 reports specifying that he was hit in the head in 1963 with a resultant decrease in hearing).

The indications that the Veteran suffered a head injury prior to service is significant, including because the Veteran's STRs further indicate that he suffered from chronic symptomatic manifestations of that injury during service.  The Veteran's STRs contain numerous medical reports suggesting that his hearing loss and his frequent headaches during service were associated with the pre-service head injury (including, as examples, in his October 1965 pre-induction examination and a December 1967 service treatment report).  The hearing loss symptomatology was very clearly characterized as associated with the pre-service head injury (with suggestions that it was suspected to have been aggravated during his military service); the Veteran's frequent headache symptoms were also indicated to have had onset with the head injury.  Significantly, service connection has already been established for the Veteran's ongoing chronic disabilities manifesting in hearing loss and headaches.  (The Board additionally observes that the Veteran's STRs also document that he was treated for dizziness, blurred vision, and mental health concerns among other symptoms during his military service.)

Whether or not the Veteran suffered a TBI during military service, the occurrence of a head injury prior to service with manifestations during service may be significant to the analysis of the claim seeking entitlement to service connection for a TBI.  Briefly, the Board observes that the Veteran is presumed to have been in sound health with regard to his brain and neurological function at the time he entered active duty service.  (VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.)  If the Veteran experienced manifestations of a TBI during service that are related to manifestations of a TBI he currently suffers from, such a finding would be significant to the claim on appeal.

Moreover, service connection may be considered on the basis of in-service aggravation of a disability that pre-existed service.  In any event, the progress of appellate review of the TBI issue on appeal requires that the Board first determine whether or not the Veteran currently has any residual manifestations of a TBI.  The evidence currently of record does not clearly resolve this question.

A preliminary matter the Board must consider is that of determining the nature of the disability for which service-connection is currently sought.  The AOJ has determined (as reflected in the October 2009 rating decision and the September 2010 statement of the case addressing the issue) that the Veteran seeks service connection for a TBI manifested by claimed symptoms including confusion, lightheadedness, dizziness, blurred vision, tired eyes, irritable mood, mood swings, and sleep disturbance.  To the extent that these alleged manifestations reflect the Veteran's contentions and contemplate a TBI pathology more broad than the disabilities for which service-connected has already been established, the Board must be able to make an informed determination as to whether the Veteran has a TBI manifested by any or all of the claimed symptoms.

The Veteran was afforded a VA examination in November 2013 that began with an evaluation of his headache complaints and resulted in a medical opinion that linked his current headaches to his in-service headaches; a grant of service connection for the headaches followed.  However, the November 2013 VA examination report does not adequately address the additional claimed manifestations of the claimed TBI.  A TBI-specific examination was requested by the AOJ in connection with the November 2013 VA examination, but the TBI-specific portion of the examination was cancelled.  Although it may be that the TBI-specific portion of the VA examination was cancelled due to some medical determination that the Veteran did not have manifestations of a TBI, the Board is unable to find any clear documentation of any such determination.

Thus, the Veteran has not been afforded a VA examination specifically purposed to evaluating his claimed TBI for the purposes of addressing the medical questions pertinent to the appeal.  The Board finds that a VA examination is warranted, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In this regard, the Board notes that the evidence of record indicates that the Veteran had symptoms during service that reasonably may have been manifestations of a TBI (as his hearing loss and headaches were noted to be due to a head injury) and the Veteran has competently reported current symptoms that may be associated with TBI including hearing loss and headaches that have already been established as service connected (and his VA treatment records note additional potentially pertinent concerns, including memory loss).

The Board also observes that, to the extent that the November 2013 VA examination was intended to address the Veteran's TBI claim, the failure of the November 2013 VA examination report to present or explain any determinations regarding the Veteran's contended TBI manifestations (other than headaches) renders the report inadequate to support informed appellate review.  Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate VA examination is sought by this Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an updated set of the Veteran's VA medical records (those records not already associated with the claims-file) pertinent to the issues currently on appeal.  The AOJ should secure for the record any outstanding VA audiometric data generated during the appeal period, in particular any pertinent VA audiometry data available in VA electronic resources but not yet associated with the claims-file.  In particular, access, copy, and associate with the Veteran's paper and/or electronic claims file(s) the more detailed audiometric data indicated to be available with respect to VA outpatient testing performed on in December 5, 2014:  

* Follow the instructions contained in the progress notes for accessing the data; to include clicking on "Tools", then selecting "DisplayAudiogram" and then right click on the audiogram and select "Table" to view complete results.  

2.  The AOJ should schedule the Veteran for a VA audiological evaluation to ascertain the current nature and severity of his service-connected bilateral hearing loss.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  Examination results should be clearly reported.

3.  The AOJ should arrange for the Veteran to be scheduled for a VA TBI protocol examination to ascertain whether he currently suffers from symptomatic manifestations of an in-service traumatic brain injury and, if so, to identify the current residuals of such brain injury.  The claims file must be reviewed by the examiner.  Any indicated tests or studies should be completed.  The examiner must review the Veteran's STRs and post-service medical records (including prior VA examination reports and consultation/evaluation reports discussing possible residuals of a TBI such as headaches, behavioral concerns, vision problems, etc.).

The examiner must specifically address each of the Veteran's subjective complaints alleged to be related to an incident when he may have suffered injury to the brain (including confusion, lightheadedness, dizziness, blurred vision, tired eyes, irritable mood, mood swings, and sleep disturbance).  The examiner must indicate the presence or absence of each claimed symptom, and for each symptom the examiner is asked to opine upon the following:

(a) Is it at least as likely as not (a 50% or greater probability) that the symptom is related to a head injury?  Please specifically address each symptom: confusion, lightheadedness, dizziness, blurred vision, tired eyes, irritable mood, mood swings, and sleep disturbance.

(b) If so, is it clear and unmistakable (obvious, manifest, or undebatable) that the pertinent head injury occurred prior to the Veteran's military service?  The examiner should consider and discuss as necessary reports in October 1966, July 1967, and December 1967 specifying that the Veteran was hit in the head in 1963 (prior to service) with a resultant decrease in hearing.

(c) If it is clear and unmistakable that the appellant had residuals of a head injury prior to his entry onto active duty in March 1966, is it at least as likely as not (i.e., is it 50 percent or more probable) that the disability underwent a permanent or chronic (as opposed to a temporary or transient) increase in severity during his period of active duty from March 1966 to February 1968?

(d) If it is clear and unmistakable that the appellant had a head injury prior to his entry onto active duty in March 1966, and it is at least as likely as not that the disability underwent a chronic or permanent increase in severity during the period of active duty from March 1966 to February 1968, is it clear and unmistakable that any increase in severity during that period of service was due to the natural progress of the condition?

(e) If the examiner determines that it is not clear and unmistakable that a TBI existed prior to service, is it at least as likely as not (i.e., is it 50 percent or more probable) that a TBI was incurred during service?

The examiner must explain the rationale for all opinions.  If an opinion sought cannot be offered without resort to mere speculation, the examiner must explain whether that is so because the facts presented are lacking (if so, identify the facts needed, but not shown); because the state of medical knowledge is inadequate to address the question: or because the examiner lacks the requisite training.

4.  The AOJ should then review the record, ensure that all of the development sought is completed, complete any further development indicated by the expanded record, and readjudicate the claims on appeal.  If any claim on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




